1    Janie L. Frank, Texas Bar No. 07363050
     Email: frankj@sec.gov
2
     U.S. Securities and Exchange Commission
3    801 Cherry Street, Suite 1900, Unit #18
     Fort Worth, Texas 76102
4
     Telephone: (817) 978-6478
5    Facsimile: (817) 978-4927
6
     Local Counsel:
7    Douglas M. Miller, California Bar No. 240398
     Email: millerdou@sec.gov
8
     Securities and Exchange Commission
9    444 S. Flower Street, Suite 900
10   Los Angeles, California 90071
     Telephone: (323) 965-3837
11   Facsimile: (213) 443-1904
12
13                          UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15
16   SECURITIES AND EXCHANGE                          Case No. CV 19-1374 JFW (FFMx)
     COMMISSION,
17                                                    FINAL JUDGMENT AS TO
                   Plaintiff,                         DEFENDANT
18                                                    ROBERT C. OWEN
            vs.
19
     JACK D. MASSIMINO and ROBERT C.
20   OWEN,
21            Defendants.

22
23
           The Securities and Exchange Commission having filed a Complaint and
24
     Defendant Robert C. Owen having entered a general appearance; consented to the
25
     Court’s jurisdiction over Defendant and the subject matter of this action; consented to
26
     entry of this Final Judgment without admitting or denying the allegations of the
27
     Complaint (except as to jurisdiction and except as otherwise provided herein in
28

                                                1
1    paragraph IV); waived findings of fact and conclusions of law; and waived any right
2    to appeal from this Final Judgment:
3                                                I.
4          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
5    Defendant is permanently restrained and enjoined from aiding and abetting any
6    violation of Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-
7    20, 13a-1, and 13a-11 [17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11] by
8    providing substantial assistance to an issuer that fails to timely file with the
9    Commission all accurate and complete information, documents, and reports required
10   by the rules and regulations prescribed by the Commission, or by filing forms with
11   the Commission containing false statements of material fact or failing to include such
12   further material information to make the required statements, in light of the
13   circumstances under which they were made, not misleading.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16   binds the following who receive actual notice of this Final Judgment by personal
17   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
18   attorneys; and (b) other persons in active concert or participation with Defendant or
19   with anyone described in (a).
20                                               II.
21         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
22   shall pay a civil penalty in the amount of $20,000 to the Securities and Exchange
23   Commission pursuant to Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)].
24   Defendant shall satisfy this obligation by paying $20,000 to the Securities and
25   Exchange Commission within 360 days after entry of this Final Judgment.
26         Defendant may transmit payment electronically to the Commission, which will
27   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
28   be made directly from a bank account via Pay.gov through the SEC website at

                                                  2
1    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
2    check, bank cashier’s check, or United States postal money order payable to the
3    Securities and Exchange Commission, which shall be delivered or mailed to
4           Enterprise Services Center
5           Accounts Receivable Branch
6           6500 South MacArthur Boulevard
7           Oklahoma City, OK 73169
8    and shall be accompanied by a letter identifying the case title, civil action number,
9    and name of this Court; Robert C. Owen as a defendant in this action; and specifying
10   that payment is made pursuant to this Final Judgment.
11          Defendant shall simultaneously transmit photocopies of evidence of payment
12   and case identifying information to the Commission’s counsel in this action. By
13   making this payment, Defendant relinquishes all legal and equitable right, title, and
14   interest in such funds and no part of the funds shall be returned to Defendant. The
15   Commission shall send the funds paid pursuant to this Final Judgment to the United
16   States Treasury. Defendant shall pay post-judgment interest on any delinquent
17   amounts pursuant to 28 USC § 1961.
18                                             III.
19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
20   Consent is incorporated herein with the same force and effect as if fully set forth
21   herein, and that Defendant shall comply with all of the undertakings and agreements
22   set forth therein.
23                                             IV.
24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
25   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
26   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
27   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
28   amounts due by Defendant under this Final Judgment or any other judgment, order,

                                                3
1    consent order, decree or settlement agreement entered in connection with this
2    proceeding, is a debt for the violation by Defendant of the federal securities laws or
3    any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
4    the Bankruptcy Code, 11 U.S.C. §523(a)(19).
5                                                V.
6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
7    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
8    Final Judgment.
9                                               VI.
10         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
11   Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
12   and without further notice.
13
14   Dated: March 1, 2019
                                             ____________________________________
15                                           UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
